Citation Nr: 1707517	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for coccidioides.

2. Entitlement to service connection for a headache disability, to include migraines.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from April 2003 to August 2003 and from September 2004 to January 2006, to include in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The case was remanded in October 2015 for evidentiary development and to obtain an addendum opinion regarding whether the Veteran's headache disorder had its onset in or was aggravated by his active service and to schedule a medical examination to determine if the Veteran has coccidioides or any residuals and whether any diagnosed coccidioides or residuals were caused or aggravated by service. All actions ordered by the remand have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of coccidioides.

2. The Veteran does not have a current diagnosis of a headache disability, to include migraines.

3. The Veteran's headaches are not indicative of an undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for service connection for coccidioides have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326 (2016).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. In April 2007 VA provided a formal finding regarding the unavailability of the Veteran's service treatment/personnel records. The Veteran provided partial service treatment records, private medical records and lay statements which have all been incorporated into the claims file. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also provided the Veteran with necessary medical examinations and obtained relevant medical opinions in order to decide the claim. See 38 U.S.C.A. 
§ 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was afforded VA examinations in August 2014 and November 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the existence and source of any  relevant disabilities. There is no indication of any additional relevant evidence that has not been obtained.

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation. 38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. §  3.317 (a)(1). 

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117 . Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C.A. § 1117 (a)(2)(A), (B), (C); 38 C.F.R. § 3.317 (a)(2)(i)(B).

VA has defined a medically unexplained chronic multi-symptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317 (a)(2)(ii).

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317 (b).

The provisions of 38 C.F.R. § 3.317 (a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multi-symptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Analysis

The Veteran does not have a current diagnosis of coccidioides or a headache disability for which direct service connection can be granted. Also, the Veteran's headaches are not indicative of an undisclosed illness stemming from his service in Iraq.

Regarding coccidioides, the Veteran contends his bout in May 2005 with a viral infection was indicative of coccidiodomycosis, for which he tested positive in 2006 for the antibody. The Veteran also contends he was exposed to the coccidioides fungi in Iraq. More recently, the Veteran contends that he currently experiences "lingering fatigue," during which he also experiences nausea and joint pain in the elbows and knees, and that these symptoms are residuals of coccidioides. 

According to the November 2015 medical examiner, coccidiodomycosis is due primarily to inhalation of airborne coccidioides spores and fungi. Coccidioides is primarily a respiratory illness which manifests with flu-like symptoms, including fever, cough, chest pain, chills, night sweats, headaches, fatigue, joint aches, and/or red, spotty skin rash. In May 2005 the Veteran complained of abdominal pain, vomiting and diarrhea and was diagnosed with a viral infection. The examiner indicated these symptoms were more consistent with a viral gastroenteritis condition rather than coccidiodomycosis. There is no current or previous diagnosis of coccidiodomycosis in the record.

The examiner also noted the Veteran grew up in Reedley, California, which, as part of California's Central Valley, has a high incidence of coccidiodomycosis. As 35 percent of the residents exposed to the fungi are symptomatic, approximately 65 percent of the residents exposed to the fungi are asymptomatic. In August 2006 the Veteran had a blood test for coccidioides antibodies IgG and IgM. The IgM test was negative and the IgG test was elevated, suggesting that at some point, but not within the last four months, the Veteran had been exposed to the fungi. According to the lab report, "IgG antibodies usually appear by the third week of an infection and may persist for years." In other words, testing positive for the antibody is not a diagnosis of the disease, but rather an indication the Veteran was exposed to the fungi. The record does not reflect the Veteran was diagnosed with the disease at the time of the bloodwork.

The examiner noted the Veteran's physical examination was normal. A chest scan showed no pulmonary or bone abnormalities. The examiner noted the status of the disease as "inactive." The examiner also noted "there is no evidence of any residual effects from possible exposure to coccidioides" and that "it is unlikely that the Veteran's chronic fatigue is due to coccidiodomycosis." The examiner also noted that the Veteran's illness which occurred in May 2005 was less likely than not due to coccidiodomycosis. There is no evidence indicating the Veteran currently or previously had the disease.

The Veteran's lay assertions are the only evidence linking his May 2005 viral episode and his August 2006 positive blood test for the coccidioides antibody. The Veteran is not competent to self-diagnosis a viral infection as coccidiodomycosis because of the medically complex nature of such a diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that while lay persons may, in some circumstances, speak competently as to matters of diagnosis or etiology, such circumstances are not met when the medical question involved is "complex" in nature). In addition, the Veteran has not provided any credible evidence that the coccidiodomycosis spores and fungi were commonly found in the areas of Iraq where he was stationed when he experienced his May 2005 viral infection. The Veteran's positive blood test for the coccidioides antibody was in August 2006, over six months after discharge from service. However, the presence of the coccidioides antibody in the Veteran's blood system is not a diagnosis of the coccidiodomycosis disease. The Veteran is not currently nor has ever been diagnosed with the disease. Without a current disability, service connection cannot be granted. See 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that in absence of a proof of a disability there can be no claim).

As there is no evidence the Veteran currently has coccidiodomycosis or any residuals of possible exposure to coccidioides, the Veteran does not qualify for service connection because he does not have a current disability for which service connection can be granted. However, given the Veteran's previous positive blood test for the coccidioides antibody and its current "inactive status", the Veteran is not precluded from reopening the claim should the disease ever manifest in the future. 

Regarding headaches, the Veteran contends he experiences weekly headaches because he was exposed to burn pits and other environmental factors during the Persian Gulf War. 

On the February 2005 post-deployment assessment questionnaire prior to demobilization, the Veteran noted he was exposed to smoke from burning trash and feces, vehicle and truck exhaust fumes, and JP8 and other fuels. He also reported he experienced headaches while in Iraq but "not now" and that his general health was "very good." His service records do not show headache symptoms during service, nor was he diagnosed with headaches or migraines in service. 

The Veteran contends his headaches began after separation from service. He also contends he has been receiving treatment for headaches since 2007 at the Fresno VA Medical Center (VAMC). There is no evidence of a treatment program, to include diagnosis and/or medication, for headaches from the Fresno VAMC in the record. 

At the August 2008 Persian Gulf War exam, the Veteran complained of headaches and was diagnosed with non-specific frontal headaches based on subjective reporting of symptoms. September 2008 cranial imaging was normal. 

During an August 2012 Gulf War exam, the Veteran did not report headaches and was not diagnosed with an undiagnosed illness or disability pattern based on exposure to environmental hazards during service in Southwest Asia.

The February 2014 medical examination noted the Veteran's 2008 diagnosis and CT scan results. The examiner also noted the Veteran's reported history of weekly headaches, treated with over-the-counter medication. The Veteran reported during the examination he experiences pulsating or throbbing head pain, on both sides of the head including behind the eyes, and that he also experiences nausea and sensitivity to light. The Veteran reported the head pain generally lasts 1-2 days. The Veteran also reported he has "prostrating attacks" of migraine headache pain once a month which are neither frequent nor prolonged, and no prostrating attacks of non-migraine head pain. 

The examiner opined the Veteran's symptoms "are not at all classic of migraine type diagnosis, and, there is no diagnosis of migraine in this institution [Fresno VAMC] nor [has] he been given migraine specific treatments." The examiner noted the Veteran has "some migraneos features" such as nausea and light sensitivity which are "typical of 'common' migraine" headaches, which are not a vascular condition. The examiner further opined the Veteran's reported symptoms "[do] not represent a chronic disability pattern specifically associated with Southwest Asia and this is not an 'undiagnosed illness'."  

The August 2016 examiner agreed with the February 2014 medical opinion. The examiner opined the Veteran's headaches during service were likely related to "acute, transient and self-limited event(s) that resolved without the need for medical care and/or treatment." Also, the examiner opined that there lacks significant objective and clinical evidence to support a "delayed onset of non-specific, frontal headaches without head CT scan findings related to short-term, in-direct air and particle environmental and/or occupational exposure while serving in the Southwest Asia Theater." 

The VA medical opinions are highly probative. Both examiners reviewed the record for any fact-based objective evidence of symptoms related to non-specific frontal headaches and migraines during and after service, and acknowledged the Veteran's lay statements regarding the onset and frequency of symptoms, and the circumstances of the Veteran's military service in Iraq. As noted by both examiners, the Veteran does not have "chronic" headaches; does not demonstrate nor has ever been diagnosed with migraines; and does not exhibit a collection of symptoms, to include headaches, joint pain and nausea, that suggests an undiagnosed illness specific to the Persian Gulf War. The Veteran experiences head pain, but pain alone is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (2001).

As the Veteran does not have a current diagnosis of a headache disorder nor migraines, the Veteran's claim for service connection must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable with regard to the Veteran's coccidioides and headache claims because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Service connection for coccidioides is denied.

Service connection for headaches is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


